PER CURIAM.
We affirm appellant’s conviction for conspiracy to traffic in cocaine.
We reject her claim that the trial court erred in admitting improper hearsay evidence. We believe the evidence in question was properly admitted either under the co-conspirator’s exception to the hearsay rule or as evidence of admissions against interest by the appellant. We also find no error in the admission of recordings of conversations between the appellant, her alleged co-conspirator, and undercover police. We have examined the tapes and find them either sufficiently audible to permit introduction, or, in the case of one tape with some inaudible portions, we find the lack of a proper objection in the trial court bars review.
We find the other claims of error to be harmless. State v. DeGuilio, 491 So.2d 1129 (Fla.1986). At trial the appellant conceded virtually all of the state’s allegations, but claimed she was attempting a “rip-off” rather than an actual drug transaction. This issue was clearly drawn for the jury, and we find no reversible error in the issues raised by appellant on appeal.
ANSTEAD, POLEN and GARRETT, JJ., concur.